                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


S.C. JOHNSON & SON, INC.,
a Wisconsin Corporation
1525 Howe Street
Racine, WI 53403

                                  Plaintiff,

                       v.                                                    Case No. __________

HENKEL CORPORATION,
One Henkel Way
Rocky Hill, CT 06067

                               Defendant.


   MEMORANDUM IN SUPPORT OF MOTION FOR TEMPORARY RESTRAINING
               ORDER AND PRELIMINARY INJUNCTION


                                        INTRODUCTION

        Plaintiff S.C. Johnson & Son, Inc. ("SCJ") is a longstanding participant in the market for

plug-in scented oil ("PISO") products. PISO products consist of reusable warmers that heat

scented oils contained within single-use fragrance refill bottles, causing them to emit fragrance

when plugged in. SCJ's Glade® PlugIns® products are one of the leading brands in the PISO

market.

        Defendant Henkel Corporation ("Defendant") is a very recent entrant into the PISO

market, having recently introduced its own scented oil products under the brand name Renuzit®.

In advertising its Renuzit® Plug-In Refills, Defendant has created a campaign based on the idea

of "universal fit" – essentially, that Renuzit® Plug-In Refills can be used not only with

Defendant's own warmers, but also with the warmers of other manufacturers – including SCJ.

Even the product packaging makes this claim, referencing SCJ's Glade® warmers by name:


41127948v3
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 1 of 33 Document 4
Renuzit Sensitive Scents Pure White Pear & Lavender Refill, AMAZON.COM, available at

https://tinyurl.com/y57zaxn2 (go to www.amazon.com; then search for "renuzit sensitive scents

pure white pear and lavender refill") (last visited March 13, 2019). Defendant relies on this

"universal fit" to encourage the customers of its competitors to try one of Defendant's fragrances,

rather than purchasing a refill from the company that manufactured the warmer. Indeed, one of

Defendant's video ads states: "Renuzit Scented Oils give you the freedom to find a new fragrance

you love, without the extra investment of a new warmer." It goes on to claim that its refills "fit

three of the top brands" and mentions Glade® by name.

        But Defendant's claims of "universal fit" are false. Defendant's Renuzit® Plug-In Refills

do not fit into any versions of SCJ's Glade® warmers sold since 2012 – at least not so that they


41127948v3                                 2
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 2 of 33 Document 4
actually function. While Renuzit® Plug-In Refills can be forcibly inserted into some older

Glade® warmers, the wick of the refill bottle does not align with the ceramic heater within the

warmer. This means that the heat transfer to the oil will be severely limited– which, of course,

means that, when loaded with a Renuzit® Plug-In Refill, a Glade® warmer will emit limited or

no fragrance. And when it comes to the current version of the Glade® warmer, the Renuzit®

Plug-In Refill does not fit at all; trying to physically force it to "catch" will likely damage either

the warmer or the refill bottle and could cause the unit to fail or the scented oil to leak. By

misleading SCJ's customers into purchasing a Renuzit® Plug-In Refill, then, Defendant is

damaging SCJ both financially and reputationally.

         Injuries under the Lanham Act are presumed irreparable. This case is no exception. And,

particularly in light of the strength of SCJ's claims on the merits, the balance of harms and the

public interest alike weigh in favor of preventing Defendant's misleading advertising from

effecting further harm while the parties litigate this matter to its conclusion. SCJ thus

respectfully requests that, until this case can be resolved, the Court enter a temporary restraining

order and preliminary injunction in order to prohibit Defendant from continuing to disseminate

its false advertisements.

                                                     FACTS1

         SCJ is a Wisconsin corporation and a family-owned company. (Compl. ¶¶ 2, 7.) It is one

of the leading manufacturers of household cleaning products and products for home storage, air

care, pest control, and shoe care. (Compl. ¶ 7.) Relevant to this case, it is also one of the top

manufacturers in the PISO market, having offered its Glade® PlugIns® for sale for many years.




1
  SCJ offers only a broad overview of the facts in this section; more specific facts will be discussed as they become
relevant to the analysis of the claims.



41127948v3                                 3
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 3 of 33 Document 4
(Aff. of Tara Kowalski ("Kowalski Aff.") ¶¶ 2-3; Compl. ¶¶ 9-10.) Glade® products work in

substantially the same manner as standard PISO products: they consist of a reusable warmer and

a single-use bottle of scented oil. (Kowalski Aff. ¶ 3.) The consumer inserts the fragrance bottle

into the warmer so that the wick of the bottle is aligned with a ceramic heating element. When

the warmer is plugged in, the ceramic heater warms the oil in the wick, causing the product to

emit fragrance. (Kowalski Aff. ¶ 3.)

        Unlike SCJ, Defendant is a very recent re-entrant into the PISO market, having been

absent from that market since sometime before 2012. (Compl. ¶ 18.) Approximately two

months ago, for the first time in years, Defendant began offering for sale its own PISO products

under the brand name "Renuzit®." (Compl. ¶ 18; Kowalski Aff. ¶ 9.) Defendant does sell its

own reusable warmers; however, it also sells fragrance bottle refills, called "Renuzit® Plug-In

Refills," without a warmer included in the package. (Compl. ¶¶ 19-20; see Kowalski Aff. ¶ 8.)

        Generally speaking, a PISO warmer of a particular brand functions best with fragrance

bottle refills of that same brand. (Kowalski Aff. ¶ 7; Compl. ¶ 23.) However, as a recent entrant

to the market, Defendant has created an ad campaign intended to divert sales from more

longstanding participants in the market without requiring their customers to purchase a new

warmer. (Compl. ¶ 24; see Kowalski Aff. ¶ 17.) Defendant's campaign claims that its Renuzit®

Plug-In Refills are "universal refills" or have a "universal fit" – that is, that they can be used in

conjunction not only with Renuzit® warmers but also with warmers from other leading

manufacturers. (Kowalski Aff. ¶ 10; Compl. ¶ 24.) Its ads specifically mention Glade® by

name and seek to convince consumers who would otherwise purchase a Glade® PlugIns®

fragrance bottle refill to replace it with a Renuzit® Plug-In Refill instead. (Kowalski Aff. ¶¶ 10,

17; Compl. ¶¶ 24-28.)




41127948v3                                 4
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 4 of 33 Document 4
        For example, a video ad available on Defendant's Renuzit® PISO website, viewable at

https://www.renuzit.com/products/scented-oils, includes the following narration:

        Scented oils are great for adding fragrance to your home, but frustrating, because
        you're limited to refill fragrances that fit your warmer brand – until now. Renuzit
        Scented Oils give you the freedom to find a new fragrance you love, without the
        extra investment of a new warmer. Our oil refills fit three of the top brands. So
        whether you're filling a Renuzit warmer, a Glade® warmer, or an Airwick®
        warmer, you can still try our new Sensitive Scents scented oils, or any of our home-
        enhancing fragrances and find the perfect fragrance fit for every room in your
        home. Renuzit Scented Oils. The perfect fit.

Oils, Renuzit, https://www.renuzit.com/products/scented-oils (last visited March 13, 2019);

(Compl. ¶ 25a.) The video shows a consumer trying and failing to fit a Glade® fragrance bottle

refill into an Airwick® warmer:




As the narrator states that Renuzit® oil refills fit "three of the top brands," the ad displays a

lineup of warmers that includes one of SCJ's Glade® products:




41127948v3                                 5
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 5 of 33 Document 4
The ad then shows a consumer inserting a Renuzit® oil refill into each of a Renuzit® warmer, a

Glade® warmer, and an Air Wick® warmer (Glade® warmer pictured below):




Oils, Renuzit, https://www.renuzit.com/products/scented-oils (last visited March 13, 2019).

        Similar messages are conveyed in Defendant's other advertising, as well as on the

packaging of the products themselves. Defendant's website explicitly states that "Renuzit Plug-

In Refills universally fit in any Glade® or Air Wick® oil warming unit":




41127948v3                                 6
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 6 of 33 Document 4
Id. (Compl. ¶ 25b.) A recent free-standing insert (FSI) advertisement, published on or about the

week of February 11, 2019, likewise claims that Renuzit® refills fit into Glade® scented

warmers:




(Compl. ¶ 25c; see also Compl. Ex. A.) Even the product packaging makes "universal refill"

claims (visible at the top right of each packaging sample below) and mentions Glade® by name:




41127948v3                                 7
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 7 of 33 Document 4
(Compl. ¶ 26; see also Compl. Ex. A.)

        However, the problem with Defendant's ad campaign is that Renuzit® Plug-In Refills do

not actually fit SCJ's Glade® reusable warmers. (Compl. ¶ 29; Kowalski Aff. ¶¶ 12-13.) SCJ

has tested Renuzit® Plug-In Refills with two versions of its Glade® PlugIns® warmer – the one

currently on the market, which was introduced in January of 2019, and the one preceding, which

was introduced in 2012 – and the Renuzit® oil refill does not fit either. (Kowalski Aff. ¶¶ 4-5,

11-13; Compl. ¶¶ 30-35.) In fact, the only Glade® warmer that the Renuzit® oil refill does fit is

the warmer that SCJ last offered for sale in the United States seven years ago. Thus, Defendant's

claims that Renuzit® Plug-In Refills fit Glade® warmers are false – which necessarily makes

their claims of "universal fit" false, as well.

        SCJ has provided notice to Defendant of its intent to move for emergency injunctive

relief. However, given the strong likelihood of immediate, irreparable harm, SCJ requests that

this Court first enter a temporary restraining order precluding Defendant from continuing to




41127948v3                                 8
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 8 of 33 Document 4
make these false and misleading claims. SCJ further requests that the Court set this matter to be

briefed and, if necessary, to be heard, as soon as reasonably practicable, and that a preliminary

injunction be entered pending a final resolution of this case.

                                                   ANALYSIS

    I.        Legal Standard

         SCJ is seeking both a temporary restraining order to prevent immediate irreparable harm

and, once the Court has had the opportunity to hold a hearing, a preliminary injunction pending

resolution of this case on the merits. "To win a preliminary injunction, the moving party must

establish that (1) without preliminary relief, it will suffer irreparable harm before final resolution

of its claims; (2) legal remedies are inadequate; and (3) its claim has some likelihood of success

on the merits." Eli Lilly & Co. v. Arla Foods, Inc., 893 F.3d 375, 381 (7th Cir. 2018)

[hereinafter Eli Lilly II]; see also N. Star Indus., Inc. v. Douglas Dynamics LLC, 848 F. Supp. 2d

934, 945 (E.D. Wis. 2012). Likelihood of success on the merits and irreparable harm are

"interdependent: the greater the likelihood of success on the merits, the less net harm the

injunction must prevent in order for preliminary relief to be warranted." N. Star Indus., 848 F.

Supp. 2d at 945. "In considering irreparable harm, the question is whether the party seeking

relief will suffer irreparable harm in the interim period prior to the resolution of its claims."2 Id.

         If the moving party makes the preliminary showing of likelihood of success on the

merits, irreparable harm, and inadequate remedies at law, "the court balances the harms to the

moving party, other parties, and the public." Eli Lilly II, 893 F.3d at 381.




2
  To issue a temporary restraining order without providing the opposing party the opportunity to be heard, the
movant must state "specific facts in an affidavit or a verified complaint [that] clearly show that immediate and
irreparable injury, loss, or damage will result to the movant before the adverse party can be heard in opposition."
Fed. R. Civ. P. 65(b)(1)(A).



41127948v3                                 9
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 9 of 33 Document 4
    II.       SCJ has shown a likelihood of success on the merits of its claims.

              A. SCJ is likely to succeed on its Lanham Act claim.

          The Lanham Act, 15 U.S.C. § 1125(a)(1)(B), provides in relevant part:

          Any person who, on or in connection with any goods or services, or any container
          for goods, uses in commerce any . . . false or misleading description of fact, or false
          or misleading representation of fact, which . . . in commercial advertising or
          promotion, misrepresents the nature, characteristics, qualities, or geographic origin
          of his or her or another person's goods, services, or commercial activities, shall be
          liable in a civil action by any person who believes that he or she is or is likely to be
          damaged by such act.

This provision prohibits not only statements that are literally false but also statements that "may

be literally true or ambiguous, but which implicitly convey a false impression, are misleading in

context, or likely to deceive consumers." Hot Wax, Inc. v. Turtle Wax, Inc., 191 F.3d 813, 820

(7th Cir. 1999).

          Generally,

          [t]o establish a claim under the false or deceptive advertising prong of § 43(a) of
          the Lanham Act, a plaintiff must prove: (1) a false statement of fact by the defendant
          in a commercial advertisement about its own or another's product; (2) the statement
          actually deceived or has the tendency to deceive a substantial segment of its
          audience; (3) the deception is material, in that it is likely to influence the purchasing
          decision; (4) the defendant caused its false statement to enter interstate commerce;
          and (5) the plaintiff has been or is likely to be injured as a result of the false
          statement, either by direct diversion of sales from itself to defendant or by a loss of
          goodwill associated with its products.

Id. at 819; see also N. Star Indus., 848 F. Supp. 2d at 945-46. In this case, all five elements are

unquestionably met.

                       i. Defendant's commercial advertisements falsely state that its Renuzit®
                          Plug-In Refills (1) have a "universal fit" and (2) fit SCJ's Glade®
                          warmers.

          The first element of a Lanham Act false advertising claim requires a showing that the

defendant has made a false statement of fact in a commercial advertisement about its own or




41127948v3                                  10
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 10 of 33 Document 4
another's product. As noted above, "[t]he false statement necessary to establish a Lanham Act

violation generally falls into one of two categories: (1) commercial claims that are literally false

as a factual matter; or (2) claims that may be literally true or ambiguous, but which implicitly

convey a false impression, are misleading in context, or likely to deceive consumers." N. Star

Indus., 848 F. Supp. 2d at 946 (citing Hot Wax, 191 F.3d at 820).

        In determining whether a statement is literally false, "[t]he inquiry asks whether the

defendant made an explicit representation of fact that on its face conflicts with reality." Eli Lilly

II, 893 F.3d at 382. Such statements "necessarily deceive consumers, so extrinsic evidence of

actual consumer confusion is not required." Id. The Seventh Circuit provided an example of a

literally false statement in Eli Lilly II, a recent false advertising case. Eli Lilly II addressed the

defendant Arla's "Live Unprocessed" ad campaign, which was focused on expanding Arla's

cheese sales in the U.S. Id. at 379. "[I]f Arla's television commercial had said, 'drinking milk

from cows treated with rbST gravely endangers your health,'" the Court explained, "Elanco

would need no additional evidence of consumer confusion to prevail on its claim." Id.

        In contrast, statements that are literally true or ambiguous are still actionable under the

Lanham Act so long as the plaintiff can show that the statement is "misleading in context," BASF

Corp. v. Old World Trading Co., 41 F.3d 1081, 1089 (7th Cir. 1994) (citation omitted) – that is,

that it "has 'the tendency to deceive a substantial segment of its audience.'" Eli Lilly II, 893 F.3d

at 382 (quoting Hot Wax, 191 F.3d at 819-20). Again using Eli Lilly II as an example, in that

case, though Arla had made no explicit false statements about the composition of milk from

rbST-treated cows, id. at 382, its ad campaign nevertheless "center[ed] on disparaging dairy

products made from milk supplied by rbST-treated cows" through "[t]he use of monster imagery,

'weird stuff' language, and child actors [that] combine[d] to colorfully communicate the message




41127948v3                                  11
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 11 of 33 Document 4
that responsible consumers should be concerned about rbST-derived dairy products." Id. at 382-

83. Thus, its campaign, though not literally false, was nevertheless "likely to mislead consumers

about the wholesomeness of products made from milk supplied by rbST-treated cows." Id. at

383.

        Here, Defendant's entire campaign is premised on the notion of "universal fit" – that is,

that its new Renuzit® Plug-In Refills fit into, and can be used with, other companies' warmers,

including Glade® PlugIns®. However, those statements are literally false or, at a minimum,

misleading.

                             1. Defendant's "universal fit" statements are literally false.

        Defendant has made repeated claims – in its print ads, on its product packaging, in its

video ads – that the Renuzit® Plug-In Refills have a universal fit, and that they specifically fit

into Glade® warmers. But it is the work of only a moment to conclusively demonstrate that

those claims are "an explicit representation of fact that on [their] face conflict[] with reality." Eli

Lilly II, 893 F.3d at 382.

        SCJ currently offers one Glade® warmer for sale: the version introduced into the market

in January of 2019 (the "2019 Warmer"). (Kowalski Aff. ¶ 4.) Prior to the introduction of the

2019 Warmer, SCJ marketed and sold a Glade® warmer that was first introduced in 2012 and

was sold until January 2019 (the "2012 Warmer"). (Kowalski Aff. ¶ 5.) Before the introduction

of the 2012 warmer, SCJ offered a Glade® warmer that was first introduced in 2004, and was

last sold in the United States in 2012. (Kowalski Aff. ¶ 6.) Renuzit® Plug-In Refills do not "fit"

either the 2012 Warmer, or the 2019 Warmer.

        As a preliminary matter, SCJ anticipates that Defendant may argue its Renuzit® Plug-In

Refills "fit" Glade® warmers insofar as they can actually be forcibly inserted into the




41127948v3                                  12
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 12 of 33 Document 4
discontinued 2012 Warmers (despite the misalignment of the wick and heater discussed infra).

Even if that interpretation is arguably possible, it not is a reasonable gloss on the terms "fit" and

"universal fit." "[A] statement may be classified as literally false if although it is a true statement

on its face, it 'means something different from what reasonable consumers would understand it to

mean.'" 5 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition § 27:54 (5th

ed.), Westlaw (database updated Nov. 2018) (quoting Church & Dwight Co. v. SPD Swiss

Precision Diagnostics, GmBH, 843 F.3d 48, 66 (2d Cir. 2016) (footnote omitted)). Here, the

word "fit" means something more than "physically capable of being joined together." (A pair of

shoes several sizes too big could physically be worn, for example, but no one could reasonably

claim that they "fit.") Rather, the word "fit" in this context communicates to any reasonable

consumer that the items in question are adapted to or compatible with one another, so that the

consumer may use them as intended.

        Thus, although the Renuzit® Plug-In Refill can physically be forced into the Glade®

2012 Warmer, no reasonable consumer would believe that the Renuzit® product "fits" that

warmer, because it will not actually function under those circumstances. The context of the ads

and the market supports this interpretation. Schering-Plough Healthcare Prods., Inc. v. Schwarz

Pharma, Inc., 586 F.3d 500, 513 (7th Cir. 2009) ("meaning of the alleged literal falsehood must

be considered in context and with reference to the audience to which the statement is

addressed"). The video on Defendant's website, for instance, speaks of trying a new scent

without investing in a new warmer, which is only possible if the Renuzit® oil bottle actually

works with the customer's other-branded warmer. Dictionary definitions further support this

common-sense interpretation of Defendant's claims. See, e.g., Fit, Merriam-Webster,

https://www.merriam-webster.com/dictionary/fit (last visited March 13, 2019) (entry 4,




41127948v3                                  13
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 13 of 33 Document 4
definition 1a: " to be suitable for or to: harmonize with"; definition 2a: "to conform correctly to

the shape or size of"); Fit, Dictionary.com, https://www.dictionary.com/browse/fit (last visited

March 13, 2019) (definition 7: "to be adapted to or suitable for"; definition 9: "to be of the right

size or shape for").

        Interpreting "fit" as a reasonable consumer would, it is apparent that Defendant's ads

"conflict[] with reality" and are therefore literally false. Eli Lilly II, 893 F.3d at 382.

Considering the 2012 Warmer first, SCJ's tests show that while the Renuzit® bottle can be

forced into the warmer, it does not sit flush against the warmer (Kowalski Aff. ¶ 12):




        This is more than a mere cosmetic problem. Because the Renuzit® bottle does not fit

properly in the 2012 Warmer, the wick of the bottle is not properly aligned with the warmer's

ceramic heater. (Kowalski Aff. ¶ 12.) This results in a severely limited heat transfer from the




41127948v3                                  14
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 14 of 33 Document 4
heater to the wick – which means that the product will function poorly at best, and may not emit

fragrance at all. (Kowalski Aff. ¶ 12.) Below is a photograph of two 2012 Warmers: the left

with a Renuzit® Plug-In Refill inserted, and the right with a Glade® refill bottle inserted.

Portions of the warmer have been cut away to show the alignment of the wick with the heater

element:




The Renuzit® bottle's wick barely reaches the bottom of the ceramic heater; in contrast, the

entire wick of the Glade® bottle sits flush against the ceramic heater, which is required for the

heater to warm the scented oil and cause the product to emit fragrance. The 2012 Warmer

cannot fulfill this function with respect to the Renuzit® oil refill bottle, given the wick's

misalignment. (See Kowalski Aff. ¶ 12.) Thus, it cannot credibly be claimed that the Renuzit®

bottle "fits" the 2012 Warmer.



41127948v3                                  15
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 15 of 33 Document 4
        The Renuzit® Plug-In Refill fares no better when inserted into the 2019 Warmer – in

fact, it fares worse. Though the bottle has a small protrusion apparently intended to snap into a

warmer unit, it does not fit properly in that warmer:




More importantly, however, the 2019 Warmer does not retain the Renuzit® bottle; if inserted in

the manner shown above, the bottle will simply fall out. (Kowalski Aff. ¶ 13.) SCJ's analysts

believe that it is possible the bottle could be forced to stay in the 2019 Warmer, but the amount

of physical force required would very likely damage either the warmer or the refill bottle.

(Kowalski Aff. ¶ 14.) The warmer might fail – or, more likely, the bottle would leak, spilling the

scented oil.

        Even assuming that the Renuzit® bottle could somehow be retained in the 2019 Warmer

without damage to either component product, SCJ's analysis clearly demonstrates that the 2019

Warmer would not function at all when loaded with a Renuzit® Plug-In Refill. When portions

of the 2019 Warmer are cut away, it is clear that the wick of the Renuzit® bottle is nowhere




41127948v3                                  16
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 16 of 33 Document 4
close to the ceramic heater (in the photo below, the ceramic heater is just visible at the top of the

hole cut in the 2019 Warmer):




Thus, the oil would not properly heat, and the product would not function. (Kowalski Aff. ¶ 15.)

        It is clear, then, that the Renuzit® Plug-In Refill does not "fit" either the 2012 Warmer or

the 2019 Warmer. Defendant's claims of "universal fit" are thus literally false, as are their claims

that the Renuzit® Plug-In Refill fits Glade® warmers, specifically: they expressly communicate

that Defendant's product has qualities that it does not actually have. See Abbott Labs. v. Mead

Johnson & Co., 971 F.2d 6, 13-14 (7th Cir. 1992) (statement that a solution was "rice-based"

was literally false where "rice-based" was "a term of art used to describe oral electrolyte

solutions made from rice grain powder," but product did not actually contain powdered whole

rice). Claims that a product is compatible with a competitor's product, when the products are not

in fact compatible, have been held to support liability for false advertising under the Lanham

Act—even where combining the products is physically possible. See EFCO Corp. v. Symons

Corp., 219 F.3d 734, 738, 740 (8th Cir. 2000) (affirming liability where defendant advertised its




41127948v3                                  17
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 17 of 33 Document 4
products as "compatible and interchangeable with EFCO's products," but evidence showed that it

was "hazardous to commingle the two products" because of different load-bearing capabilities).

             By presenting photographs showing the misalignment of the Renuzit® oil refill in the

Glade® warmer, SCJ has presented sufficient evidence of the falsity of Defendants' claims.

Northern Star is instructive on this point. In Northern Star, the defendant, Douglas Dynamics,

created an ad campaign for its snowplows that was focused on safety; its ads centered on a

contention that Northern Star's trip-blade snowplows could not "trip" when they were positioned

in certain modes. (A snowplow blade "trips" by folding forward when it encounters an obstacle.)

N. Star Indus., 848 F. Supp. 2d at 938. Douglas made various claims about Northern Star's

blades that focused on their inability to "trip"; for instance, in one video, a narrator discussing a

Northern Star blade claimed that, "When plowing in vee or scoop mode, it cannot trip." Id. at

941-42. Douglas's ad also included footage of a Northern Star blade tripping – but not clearing –

hidden obstacles. Id. However, Douglas actually had raw video showing that Northern Star

blades did trip and clear the obstacles in three out of its four tests, and Northern Star likewise

produced video showing its blades tripping and clearing obstacles in scoop and V-mode. Id. at

946. Accordingly, this Court held that Douglas's "unqualified" statements that the Northern Star

blades "cannot trip" in V- and scoop mode were literally false. Id. at 947.

             Here, too, Defendant has made false claims about the qualities of its Renuzit® Plug-In

Refills. It claims they (1) feature a "universal fit," and (2) fit Glade® warmers, specifically. As

shown in the photographs above, neither claim is true. Accordingly, SCJ is likely to succeed in

showing that Defendant has made claims that, under the Lanham Act, are literally false.




41127948v3                                  18
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 18 of 33 Document 4
                                2. In the alternative, the "universal fit" claims are misleading.

         To the extent that Defendant argues its Renuzit® Plug-In Refills "fit" Glade® warmers

because they can be forced into the warmers (albeit in a misaligned fashion that keeps them from

functioning), SCJ disagrees. Its claims of "universal fit" are in large part unqualified, meaning

that at a minimum those claims are literally false with respect to the 2019 Warmer.3 Its claims

that the bottles fit "Glade® warmers," again without qualification, are literally false with respect

to the 2019 Warmer as well. However, if the Court disagrees that some of all of Defendant's

various formulations on its "universal fit" claims are literally false, SCJ respectfully submits that

they are, at a minimum, misleading.

         As discussed above, the word "fit" connotes a compatibility between products that is

clearly lacking here. See Section 2.A.i.1, supra. Even if the Court concludes that the Renuzit®

Plug-In Refills literally "fit" some Glade® warmers because they can be physically maneuvered

into and retained within certain of Glade®'s discontinued 2012 Warmers, the overall message

conveyed by Defendant's advertising is not just one of physical fit but functional compatibility

across all of Glade®'s warmer products (hence the modifier "universal"). See id. For all the

reasons discussed previously, Defendant's ads are, at the very least, misleading due to the


3
  SCJ is aware that on the back of some of its packaging, Defendant has partially qualified certain of its statements
by listing Glade® model numbers with which its product is compatible. (See Kowalski Aff. ¶ 16.) However, that
does not change the overall analysis in this case, for several reasons. First: while some of its advertising claims are
qualified in this way, many are not. The video available on Defendant's website, for instance, directs customers to
the Renuzit® website for "fit information"; the website, in turn, states that Renuzit® Plug-In Refills "universally fit
in any Glade® or Air Wick® oil warming unit," see Oils, Renuzit, https://www.renuzit.com/products/scented-oils
(last visited March 13, 2019), and the FAQs page further states that "Renuzit Oil Refills can be used in Glade® , Air
Wick® , and Renuzit Scented Oil plug-in," without qualification. See FAQs, Renuzit, https://www.renuzit.com/
faqs#oils (last visited March 13, 2019). Second: the list of model numbers appears in tiny print on the back of the
package, has little, if any, meaning to an ordinary consumer, and does not adequately communicate to consumers
which Glade® units the Renuzit® refill will fit. See Eli Lilly II, 893 F.3d at 383 (ads did not provide "needed
context" where disclaimer appeared in ad campaign, "but only in tiny print in the television commercial and in an
obscure location on the webpage"). Third: the list includes the 2012 Warmer; as explained herein, the Renuzit®
Plug-In Refill does not fit in the 2012 Warmer. (See Kowalski Aff. ¶ 16.) And fourth, even with the packaging
qualifier, the use of the terms "universal fit" and "universal refill" are misleading, because something that is
"universal" is by definition unlimited in scope.



41127948v3                                  19
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 19 of 33 Document 4
message they convey, and they satisfy SCJ's burden to demonstrate it is likely to succeed in

proving the first element of its Lanham Act claim.

                 ii.    Defendant's false and misleading statements actually deceive or have
                        a tendency to deceive a substantial segment of their audience.

        The second element of Lanham Act false advertising claims is closely connected to the

first: a plaintiff must show the challenged statements actually deceive, or have a tendency to

deceive, a substantial segment of their audience.

        As discussed above, SCJ maintains that Defendant's claims are literally false.

Independent proof of actual deceit is not required for literally false claims. See, e.g., Eli Lilly II,

893 F.3d at 382 ("A literally false statement will necessarily deceive consumers, so extrinsic

evidence of actual consumer confusion is not required."); N. Star Indus., 848 F. Supp. 2d at 947

(where statement was literally false, plaintiff did not need to "present actual evidence of

consumer confusion").

        If, however, the Court finds Defendant's claims are likely merely misleading, this second

element is nevertheless met, because the ads have a tendency to deceive a substantial segment of

their audience. For statements that fall into the ambiguous-but-misleading category, a plaintiff

must produce evidence of actual consumer confusion "in order to carry its burden to show that

the challenged statement has 'the tendency to deceive a substantial segment of its audience.'" Eli

Lilly II, 893 F.3d at 382 (quoting Hot Wax, 191 F.3d at 819-20). Ordinarily, at trial, that

evidence takes the form of consumer surveys. Id. However, the Seventh Circuit has made clear

that "such proofs are not required at the preliminary injunction stage." Id. (quoting Abbott Labs.,

971 F.2d at 15). Accordingly, as in Eli Lilly II, it is appropriate for this Court to look to the

content of the advertisements themselves, as well as other supporting evidence, to determine




41127948v3                                  20
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 20 of 33 Document 4
whether it is likely that the advertisements will have a tendency to deceive a substantial segment

of their audience.

        Consumers who hear that a product has a "universal fit" and that it "fits" Glade®

warmers will not hear those statements as speaking purely to the possibility of physically

inserting the refill bottle into the warmer. They will hear them as assurances that the Renuzit®

refill bottles will work with their warmers, whatever the brand, and whatever the iteration –

including Glade® warmers, which are specifically mentioned by name, whether they own the

version introduced in 2012 or 2019. Defendant's ads further strengthen that impression by

emphasizing that their product will allow consumers to try new scents without having to invest in

a new warmer; that necessarily implies that inserting a Renuzit® Plug-In Refill into a Glade®

warmer will result in a functional product.

        Thus, even if Defendant's ads are arguably literally true, they are clearly intended to

communicate to consumers that Renuzit® Plug-In Refills actually work in conjunction with all

other warmers, including Glade®. That message is not true, making Defendant's advertising

misleading. Cf. Eli Lilly II, 893 F.3d at 383 (evidence of advertisements themselves was

sufficient to "communicate the message that responsible consumers should be concerned about

rbST-derived dairy products," and "judge reasonably concluded that these ads are likely to

mislead consumers about the wholesomeness of products made from milk supplied by rbST-

treated cows"). At the preliminary relief stage, this is all that is required.

                 iii.   The statements are material in that they are likely to affect
                        purchasing decisions.

        The third element of a Lanham Act false advertising claim requires SCJ to show that the

"deception is material, in that it is likely to influence the purchasing decision." Hot Wax, 191

F.3d at 819. Importantly, "courts generally only require a likely, as opposed to an actual, effect



41127948v3                                  21
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 21 of 33 Document 4
on consumer choice." e-ImageData Corp. v. Dig. Check Corp., No. 15-cv-658, 2018 WL

1411226, at *3 (E.D. Wis. Mar. 21, 2018). Factors that may bear on the materiality inquiry

include the importance of the product feature misrepresented and how a misrepresentation is

used. Id. at *4 (citing Vincent N. Palladino, Lanham Act "False Advertising" Claims: What is a

Plaintiff To Do?, 101 Trademark Rep. 1601, 1626-32 (2011)).

        Here, Defendant's false advertising is highly likely to affect consumers' purchasing

decisions. As Defendant's own advertisements acknowledge, SCJ's Glade® product is one of the

leading brands in the PISO market. Because it is standard in the PISO market for reusable

warmers to function best with oil refills of the same brand, customers who currently have

Glade® warmers are likely to purchase a Glade® refill when it comes time to replace the

fragrance bottle. After learning that Defendant's Renuzit® Plug-In Refills supposedly have a

"universal fit," however, consumers will view that product as a viable alternative. Said another

way, Defendant's deceptive advertising goes to the most basic quality of a PISO refill product:

how it functions with the customer's warming device. This is unquestionably material under

Lanham Act standards.

        Moreover, Defendant unquestionably intends its advertisements to induce consumers to

purchase the Renuzit® Plug-In Refill and has disseminated them accordingly; this is not a case

in which the advertisements in question are only available to consumers post-purchase (e.g., on

the inside of the product’s packaging), nor is this a market in which traditional forms of

advertising do not affect consumers’ purchasing decisions. Cf. Palladino, supra, at 1629 n.110

(collecting cases in which advertisements were available to consumers only after purchase or

where they were otherwise shown not to affect purchasing decisions).




41127948v3                                  22
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 22 of 33 Document 4
         Defendant’s deceptive claims are central to the forces that drive consumers’ purchases in

this market. Accordingly, they are "material" within the meaning of the Lanham Act, and SCJ

has satisfied its burden to show it is likely to succeed on this element of its claim.

                 iv.    Defendant has caused the statements to enter interstate commerce.

         The fourth element requires that Defendant has introduced its false statements into

interstate commerce. In this case, that element is not at issue: Defendant has advertised its

Renuzit® Plug-In Refills in interstate commerce via online ads, packaging, and print advertising.

Accordingly, SCJ is likely to succeed in proving this element of its claim as well.

                 v.     SCJ has been injured by the false statements.

         Finally, SCJ must show that it has been or is likely to be injured as a result of

Defendant’s false statements, Eli Lilly II, 893 F.3d at 382, "either by direct diversion of sales

from itself to defendant or by a loss of goodwill associated with its products." Hot Wax, 191

F.3d at 819. The injury must be proximately caused by Defendant’s misrepresentations. e-

ImageData Corp., 2018 WL 1411226, at *4 (quoting Lexmark Int’l, Inc. v. Static Control

Components, Inc., 134 S. Ct. 1377, 1395 (2014)). "In other words, 'a plaintiff suing under

[§ 43(a)] ordinarily must show economic or reputational injury flowing directly from the

deception wrought by the defendant’s advertising,' which 'occurs when deception of consumers

causes them to withhold trade from the plaintiff.'" Id. (quoting Lexmark Int’l, 134 S. Ct. at

1391).

         There is no question that SCJ is likely to be injured by Defendant's false statements.

Those statements are specifically intended to lure SCJ's own customers away from Glade®

products, inviting them to replace their Glade® refills with Renuzit. (See Kowalski Aff. ¶ 17.)

Though it is still too early to track actual diversion of sales, it is clear that these ads are highly

likely to have that effect. See Eli Lilly & Co. v. Arla Foods Inc., No. 17-C-703, 2017 WL


41127948v3                                  23
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 23 of 33 Document 4
4570547, at *9 (E.D. Wis. June 15, 2017) [hereinafter Eli Lilly I], (plaintiff presented evidence

that "seemingly reveal[ed] that a major cheese producer is electing to terminate the use of rbST

at least in part as a result of Arla’s advertising"); Eli Lilly II, 893 F.3d at 384 (aforementioned

evidence of single cheese producer’s response to ad campaign was "sufficient factual support for

the judge’s decision to issue a preliminary injunction").

        Moreover, loss of goodwill is also actionable under the Lanham Act. Hot Wax, 191 F.3d

at 819. And in this case, the harm perpetrated by Defendant's false advertisements will not end

when a customer purchases a Renuzit® refill instead of a Glade® refill for her Glade® PlugIn®

product. (See Kowalski Aff. ¶ 18.) She will take that refill home – and will be unable to make it

work in conjunction with her Glade® warmer. The bottle will not fit the 2019 Warmer at all,

and if the customer tries, in reliance on Defendant's claims, she may damage her warmer, or

break the oil refill bottle and cause leakage or spills. Her refill may be made to fit the 2012

Warmer, but as discussed above, it will not emit fragrance, which is the most basic function of

the product. (Kowalski Aff. ¶ 18.) Perhaps the customer's frustrations will be directed at

Renuzit, for providing what she may believe to be a weak or unsatisfactory scent – but they may

also be directed at SCJ, and at the Glade® brand, for an apparently malfunctioning warmer.

(The customer, after all, will not be able to see the misalignment of the ceramic heater and the

wick, and thus may not understand that the Renuzit® Plug-In Refill does not actually "fit" the

Glade® warmer.) (Kowalski Aff. ¶ 18.) She may return to Glade® refills after this experience –

or she may purchase a Renuzit® warmer, which will function with the Renuzit® Plug-In Refill

and will create the impression that it was SCJ's product, not Defendant's, that was failing to work

as advertised. (Kowalski Aff. ¶ 19.) This possible loss of goodwill is of grave concern to SCJ

and necessitates immediate injunctive relief.




41127948v3                                  24
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 24 of 33 Document 4
        "The Lanham Act does not protect sellers from competition from better or cheaper

products, but it does protect sellers 'from having their customers lured away from them by

deceptive ads.'" Dyson, Inc. v. Sharkninja Operating LLC, 259 F. Supp. 3d 816, 819 (N.D. Ill.

2017) (quoting Schering-Plough, 586 F.3d at 512). That is exactly what Defendant's ads are

intended to do – and will do, unless it is immediately enjoined from its deceptive conduct. SCJ

has accordingly met its burden at the preliminary injunctive stage, showing both economic and

reputational injury that flows from Defendant's deceptive statements and representations.

              B. SCJ is also likely to succeed on the merits of its Wisconsin DTPA claim.

        Given the substantial overlap in the merits of the Wisconsin DTPA and Lanham Act

claims, SCJ's strong likelihood of success on the merits of its Lanham Act claims is alone

sufficient to justify preliminary injunctive relief. Cf. Eli Lilly II, 893 F.3d at 382 n.2 ("Elanco's

Lanham Act claim is the main event at this stage of the proceedings. The [Wisconsin] state-law

claim is largely duplicative, so the judge didn't need to say much about it and neither do we.").

Should the Court also wish to address the merits of the Wisconsin DTPA claim, however, SCJ

submits that it is likely to succeed on that claim as well.

        To prevail on a claim under the Wisconsin DTPA, SCJ must show that (1) Defendant

made a representation to the public with the intent to induce an obligation; (2) the representation

was untrue, deceptive, or misleading; and (3) it caused SCJ a pecuniary loss. Le Bleu Corp. v.

Fed. Mfg. LLC, No. 17-C-549, 2018 WL 4936032, at *10 (E.D. Wis. Oct. 10, 2018) (citing K &

S Tool & Die. Corp. v. Perfection Machinery Sales, Inc., 2007 WI 70, ¶ 19, 301 Wis. 2d 109,

121-22, 732 N.W.2d 792). These elements correspond, substantively speaking, to the elements

of a false advertising claim under the Lanham Act. See, e.g., Tim Torres Enters., Inc. v. Linscott,

142 Wis. 2d 56, 66, 416 N.W.2d 670 (Ct. App. 1987) (analyzing whether statements were

untrue, deceptive or misleading with reference to Lanham Act); Bemis Mfg. Co. v. Centoco


41127948v3                                  25
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 25 of 33 Document 4
Plastics Ltd., No. 08-C-402, 2009 WL 10675768, at *6 (E.D. Wis. Mar. 2, 2009) (denying

motion to dismiss section 100.18 claim for reasons "discussed in the context of the Bemis'

Lanham Act claims").

           As already discussed, Defendant has made numerous representations to the public in its

ads, which are clearly intended to induce the public to purchase Renuzit® Plug-In Refills. Those

representations are literally false, or at the least misleading. And SCJ is highly likely to suffer

harm in the form of diverted sales as well as a loss of consumer goodwill. Accordingly, SCJ is

likely to succeed on the merits of this claim as well.4

    III.      SCJ has demonstrated the likelihood of irreparable harm and an inadequate
              remedy at law.

           "Injuries arising from Lanham Act violations are presumed to be irreparable." Eli Lilly I,

2017 WL 4570547, at *10; see also Abbott Labs. v. Mead Johnson & Co., 971 F.2d 6, 16 (7th

Cir. 1992); N. Star Indus., 848 F. Supp. 2d at 949 ("It is well settled that injuries arising from

Lanham Act violations are presumed to be irreparable, even if the plaintiff fails to demonstrate a

business loss."). "This presumption, it appears, is based upon the judgment that it is virtually

impossible to ascertain the precise economic consequences of intangible harms, such as damage

to reputation and loss of goodwill, caused by such violations." N. Star Indus., 848 F. Supp. 2d at

949 (quoting Abbott Labs., 971 F.2d at 16). This presumption remains good law in the Seventh



4
  SCJ recognizes that there is disagreement as to whether a competitor is an appropriate party to bring a Wisconsin
DTPA claim. See, e.g., Grice Eng'g, Inc. v. JG Innovations Inc., 691 F. Supp. 2d 915, 923 (W.D. Wis. 2010)
(finding statute is "not designed to protect product manufacturers from the deceptive acts of their competitors").
The Court need not rule on this question at present, but it is SCJ's position that Wisconsin law supports the
availability of such claims. See Wis. Stat. § 100.18(11)(b)2. (providing that "[a]ny person suffering pecuniary loss
because of a violation of this section by any other person may sue in any court of competent jurisdiction . . . ."); Tim
Torres, 142 Wis. 2d 56 (upholding jury verdict of liability in § 100.18 suit between competitors, based on evidence
that "contrary to reasonable expectations, there was a decrease in [plaintiff's] anticipated sales"). But see SportPet
Designs Inc. v. Cat1st Corp., No. 17-CV-0554, 2018 WL 1157925, at *7 (E.D. Wis. Mar. 2, 2018) (noting that the
DTPA "generally" did not apply where plaintiff sustained losses as "commercial competitor" but failing to discuss
Tim Torres).



41127948v3                                  26
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 26 of 33 Document 4
Circuit. E.g., Eli Lilly I, 2017 WL 4570547, at *10 (applying presumption)5; see also H-D

U.S.A., LLC v. SunFrog, LLC, 311 F. Supp. 3d 1000, 1050 (E.D. Wis. 2018) ("[B]ecause of the

difficulty in quantifying damage to the reputation or goodwill of a mark holder, courts presume

irreparable harm and the inadequacy of legal remedies in Lanham Act cases.").

         To the extent that Defendant argues SCJ delayed in seeking preliminary injunctive relief

and thereby undercut the presumption of irreparable harm, that argument has no merit. It is true

that under certain circumstances, "[d]elay in pursuing injunctive relief may raise questions

regarding a plaintiff's claim that it will face irreparable harm if a preliminary injunction is not

entered." N. Star Indus., 848 F. Supp. 2d at 949. However, in this case, SCJ has moved

promptly for relief upon its discovery of Defendant's false advertising. It has been only about

two months since the product was introduced into the market, and SCJ acquired samples within a

week. The advertising that SCJ challenges is newer still: the FSI referenced above, for instance,

was published just one month ago. SCJ has acted quickly to acquire samples of the Renuzit®

units, test them in its own warmers, confirm the falsity of Defendant's advertising, and move for

relief. There is no delay here that undercuts the presumption of irreparable harm.

         Furthermore, both this Court and the Seventh Circuit have rejected the notion that mere

delay, standing on its own, can rebut the presumption of irreparable harm caused by a Lanham



5
  Even if this Court were to decline to apply the presumption in the wake of the Supreme Court's decision in eBay v.
MercExchange, L.L.C., 547 U.S. 388 (2006), which eliminated the presumption in patent cases, the likelihood of
irreparable harm here is very great, as the false statements in Defendant's advertising are clearly intended to divert
SCJ's sales toward Defendant, and do so in a manner that may well cause consumers to blame SCJ for the products'
failure to function. See, e.g., Groupe SEB USA, Inc. v. Euro-Pro Operating LLC, 774 F.3d 192, 205 (3d Cir. 2014)
(irreparable harm supported "not by a general rule or presumption but by the literally false comparative advertising
claims at issue, the competitive relationship between the parties and products, and the judgment of [the marketing
director] that the harm to SEB's brand reputation and goodwill is impossible to quantify"); Market Track, LLC v.
Efficient Collaborative Retail Mktg., LLC, No. 14 C 4957, 2015 WL 3637740, at *23 (N.D. Ill. June 12, 2015)
(noting that courts continue to apply a presumption of irreparable injury from Lanham Act cases in the wake of eBay
but analyzing the case on its individual facts "out of an abundance of caution" and concluding that irreparable harm
existed).



41127948v3                                  27
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 27 of 33 Document 4
Act violation. Rather, Defendant would need to show that any delay on SCJ's part in seeking a

preliminary injunction lulled it into a false sense of security, thereby causing it harm. In Ty, Inc.

v. Jones Group, Inc., 237 F.3d 891 (7th Cir. 2001), the Seventh Circuit applied this principle in

the context of a trademark infringement claim under the Lanham Act. The plaintiff, Ty, Inc., had

initially sent a cease and desist letter in July 1997 to the defendant; it was not until November 17,

1999, that Ty eventually requested a preliminary injunction. Id. at 895. The court granted that

injunction, and the Seventh Circuit affirmed. Rejecting the defendant's argument that Ty's delay

showed there was no threat of irreparable injury, the Seventh Circuit stated: "Whether the

defendant has been 'lulled into a false sense of security or had acted in reliance on the plaintiff's

delay' influences whether we will find that a plaintiff's decision to delay in moving for a

preliminary injunction is acceptable or not." Id. at 903. Because Jones did not present any

evidence to that effect, the Seventh Circuit concluded that the magistrate judge had "properly

decided that the evidence of mere delay alone, without any explanation on Jones' part of why

such a delay negatively affected them, would not lessen Ty's claim of irreparable injury." Id.

        More recently, this Court applied those same principles in a Lanham Act false advertising

case in Northern Star Industries, Inc. v. Douglas Dynamics LLC, 848 F. Supp. 2d 934 (E.D. Wis.

2012). In Northern Star, the plaintiff became aware of the problematic ad campaign "as early as

July 18, 2011." Id. at 949. It sent a cease and desist letter more than two months later, on

September 30, 2011, giving Douglas Dynamics just two days to stop using the ads in question –

but then "did nothing when Dynamics took no action and the deadline passed." Id. It was not

until October 21, 2011 that Douglas Dynamics responded, acceding to some but not all of

Northern Star's demands. Northern Star waited 20 days to respond, then an additional month to

file suit seeking a preliminary injunction. Id.




41127948v3                                  28
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 28 of 33 Document 4
        This Court recognized that "[s]everal district court decisions view a plaintiff's delay in

requesting injunctive relief negatively." Id. However, citing to Ty, Inc., it pointed out that

Douglas Dynamics had "presented no affirmative evidence that Northern Star's delay in seeking

a preliminary injunction caused Dynamics to be lulled into a false sense of security or that

Dynamics in any way relied on Northern Star's delay." Id. at 950 (citing Ty, Inc., 237 F.3d at

903). "Therefore, mere evidence of delay without any explanation on Dynamics' part of why

such a delay negatively affected it, would not lessen Northern Star's claim of irreparable injury."

Id. (citing Ty, Inc., 237 F.3d at 903).

        The reasoning of Ty, Inc. and Northern Star Industries applies with equal force to this

case. Here, Defendant cannot show that it has been negatively affected by the minimal passage

of time between its introduction of its "universal fit" claims and SCJ's motion for a temporary

restraining order and preliminary injunction. Accordingly, to the extent that Defendant attempts

to argue that a preliminary injunction is inappropriate due to the mere fact of delay, that

argument does not lessen the presumption of irreparable injury that stems from Defendant's

Lanham Act violation. See Ty, Inc., 237 F.3d at 903; N. Star Indus., 848 F. Supp. 2d at 950.

        The damage to SCJ's customer goodwill and market share are immediate and irreparable.

Indeed, SCJ's customers may already be relying upon Defendant's "universal fit" claims in

deciding to purchase and try a Renuzit® Plug-In Refill in their Glade® PlugIns® warmer. When

that attempt fails, SCJ will have lost not only a sale, but also the goodwill of an SCJ customer.

Accordingly, both a TRO and preliminary injunction are warranted here. See Ne. Lumber Mfrs.

Ass'n v. J.P.R.S./New Way, Inc., No. 10-C-0403, 2010 WL 1961458, at *1 (E.D. Wis. May 14,

2010) (temporary restraining order warranted where defendant's actions were "likely to cause

irreparable harm in the form of damage to the value of plaintiff's [trade]marks").




41127948v3                                  29
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 29 of 33 Document 4
    IV.       The balance of harms favors SCJ.

          Because SCJ has established that it is likely to succeed on the merits of its claims and that

it will suffer irreparable harm in the absence of preliminary relief, the Court next balances that

irreparable harm against any harm that Defendant would suffer as a result of the entry of a

preliminary injunction. See N. Star Indus., 848 F. Supp. 2d at 950. In this case, the harm that

SCJ will suffer to its reputation and market position if Defendant is permitted to continue

disseminating its false statements substantially outweighs the harm Defendant will incur by

altering or ceasing to employ the deceptive portions of its advertisements pending a final

adjudication on the merits. Defendant can easily, and with minimal expense, alter the text on its

website and cease to include the claims of "universal fit" on its FSI materials and other print

advertising. Altering the product packaging will be slightly more expensive but necessary,

particularly given that consumers may well enter a store intending to purchase a Glade® refill,

see the "universal fit" statements on Defendant's packaging, and, under the mistaken impression

that Defendant's product will work in conjunction with their Glade® warmer, leave the store

with a Renuzit® Plug-In Refill. Moreover, Defendant will be free to continue to sell its own

warmers, and warmer-oil combinations; SCJ does not seek to preclude Defendant from entering

the PISO market altogether, only to prevent it from doing so via a campaign that falsely

represents the character and quality of its refill products. Finally, Defendant can continue to use

any advertising materials that do not include the false or misleading claims. See Eli Lilly I, 2017

WL 4570547, at *10 (balance of hardships weighed in favor of preliminary injunction where

injunction "would not enjoin Arla from using the entirety of its 'Live Unprocessed' advertising

campaign" but "would only be enjoined from using materials in the campaign that make false or

misleading statements").




41127948v3                                  30
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 30 of 33 Document 4
         When contrasted with the irreparable harm facing SCJ, the balance of harms weighs

heavily in favor of preliminary relief. See id.; N. Star Indus., 848 F. Supp. 2d at 950 ("[T]his

Court has concluded that Northern Star is likely to succeed in proving that two claims promoted

by that campaign are false. The harm to Northern Star exceeds any harm to Dynamics.").

    V.        Preventing false and misleading advertisements is in service of the public
              interest.

         The final factor asks whether the entry of a preliminary injunction would serve the public

interest. In this case, that factor unquestionably weighs in favor of the entry of a preliminary

injunction. SCJ has shown that it is likely to succeed in showing that Defendant has relied upon

false and misleading representations in its commercial advertising and that those statements (1)

actually deceive or have a tendency to deceive consumers, and (2) they are likely to influence

consumers' purchasing decisions. An injunction will thus serve the public interest by protecting

consumers from confusion and from basing their purchases on false and misleading statements.

See N. Star Indus., 848 F. Supp. 2d at 950; see also Abbott Labs., 971 F.2d at 19 (noting that "the

public interest in truthful advertising" is "an interest that lies at the heart of the Lanham Act");

Generac Power Sys., Inc. v. Kohler Co., No. 12-C-66, 2013 WL 238843, at *3 (E.D. Wis. Jan.

22, 2013) ("[I]t is always in the public's interest to have the truth rather tha[n] falsehoods injected

into the stream of commerce.").

                                          CONCLUSION

         Defendant has attributed to its Renuzit® Plug-In Refills a quality that they simply do not

have: the quality of universal fit. That advertising is intended to divert sales from established

participants in the PISO market like SCJ to Defendant, by telling SCJ's customers that even

though they have Glade® warmers at home, they can switch to Renuzit® refills with no added

costs. But these statements are false: Renuzit® Plug-In Refills neither fit into nor work with



41127948v3                                  31
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 31 of 33 Document 4
SCJ's 2019 Warmer or 2012 Warmer. Consumers who see Defendant's advertising will thus

direct their sales toward Defendant – and, ultimately, their frustration toward SCJ.

        The harm from Defendant's false advertising is irreparable and cannot be compensated

via money damages, and it vastly outweighs the relatively minimal harm Defendant may suffer

from an injunction prohibiting it from employing the false and misleading portions of its ad

campaign. Accordingly, SCJ respectfully requests that this Court enter a temporary restraining

order and preliminary injunction, substantially in the form attached hereto, to prevent future

irreparable harm and deception of consumers pending a final resolution of this matter.



        Dated this 13th day of March, 2019.

                                                     s/Monica A. Mark
                                                     Jessica H. Polakowski
                                                     WI State Bar ID No. 1061368
                                                     jpolakowski@reinhartlaw.com
                                                     Monica A. Mark
                                                     WI State Bar ID No. 1082428
                                                     mmark@reinhartlaw.com
                                                     Andrea M. Davenport
                                                     WI State Bar ID No. 1088374
                                                     adavenport@reinhartlaw.com
                                                     Reinhart Boerner Van Deuren s.c.
                                                     P.O. Box 2018
                                                     Madison, WI 53701-2018
                                                     Telephone: 608-229-2200
                                                     Facsimile: 608-229-2100

                                                     Attorneys for Plaintiff, S.C. Johnson & Son,
                                                     Inc.




41127948v3                                  32
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 32 of 33 Document 4
                                       CERTIFICATION

I, Jessica Hutson Polakowski, hereby certify that I spoke with Henkel's Assistant General

Counsel, Lauren J. Mandell, on March 13, 2019 and provided notice of the filing of this action.

Concurrently with this filing, we are providing Attorney Mandell a copy of all filings in this

matter to date.

        Dated this 13th day of March, 2019.

                                                     s/Jessica H. Polakowski
                                                     Jessica H. Polakowski
                                                     WI State Bar ID No. 1061368
                                                     jpolakowski@reinhartlaw.com
                                                     Monica A. Mark
                                                     WI State Bar ID No. 1082428
                                                     mmark@reinhartlaw.com
                                                     Andrea M. Davenport
                                                     WI State Bar ID No. 1088374
                                                     adavenport@reinhartlaw.com
                                                     Reinhart Boerner Van Deuren s.c.
                                                     P.O. Box 2018
                                                     Madison, WI 53701-2018
                                                     Telephone: 608-229-2200
                                                     Facsimile: 608-229-2100




41127948v3                                  33
             Case 2:19-cv-00375-JPS Filed 03/13/19 Page 33 of 33 Document 4
